Case 1:19-cv-00406-LEW Document 93 Filed 07/14/20 Page 1 of 3               PageID #: 1100



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

 MAN AGAINST XTINCTION,                        )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )
                                               )
 COMMISSIONER OF MAINE                         )
 DEPARTMENT OF MARINE                          )
 RESOURCES; ASSISTANT                          )
 ADMINISTRATOR OF NATIONAL                     )
 MARINE FISHERIES SERVICE,                     )
                                               )    Case No. 1:19-cv-00406-LEW
                      Defendants,              )
                                               )
 DISTRICT 4 LODGE OF THE                       )
 INTERNATIONAL ASSOCATION OF                   )
 MACHINISTS AND AEROSPACE                      )
 WORKERS, LOCAL LODGE 207,                     )
 f/k/a, IAMAW MAINE LOBSTERING                 )
 UNION–LOCAL 207, MAINE                        )
 LOBSTERMEN’S ASSOCIATION                      )
                                               )
                    Intervenor-Defendants.     )


       ORDER ON STATE DEFENDANT’S MOTION TO CONSOLDIATE

       On January 27, 2020, the Defendant Commissioner of State of Maine’s Department

of Marine Resources (“State Defendant”) filed a Motion to Consolidate Hearing on

Preliminary Injunction Motion with Proceedings on the Merits under Rule 65(a)(2). ECF

No. 72. For the reasons that follow, the State Defendant’s Motion is DENIED.

                                      DISCUSSION

       “Before or after beginning the hearing on a motion for a preliminary injunction, the

court may advance the trial on the merits and consolidate it with the hearing.” Fed. R. Civ.
Case 1:19-cv-00406-LEW Document 93 Filed 07/14/20 Page 2 of 3                 PageID #: 1101



P. 65(a)(2). Although the rule facilitates “the generally admirable objective of saving time

and duplication of effort,” there are “hazards inherent in fully disposing of cases in such

an expedited fashion—among them incomplete coverage of relevant issues and failure to

present all relevant evidence.” Lamex Foods, Inc. v. Audeliz Lebron Corp., 646 F.3d 100,

106–07 (1st Cir. 2011).

       The State Defendant moves to consolidate on the grounds that Plaintiff’s Motion for

Preliminary Injunction shows a lack of evidence for his claim that right whales have been

entangled in gear set by Maine-licensed lobstermen, and because one of Plaintiff’s

requested remedies is barred by the Tenth Amendment. Motion at 2. Neither is a reason

to consolidate at this time. If there is insufficient evidence of Plaintiff’s claim to award

preliminary relief, he should still be given the chance to support his allegations through

discovery. See, e.g., 11A. Wright & Miller, Federal Practice and Procedure § 2950 (3d

ed.) (“A litigant applying for a preliminary injunction should seldom be required either to

forego discovery in order to seek emergency relief, or to forego a prompt application for

an injunction in order to prepare adequately for trial.”). And, even if the Tenth Amendment

bars Plaintiff’s requested injunctive relief, that does not suggest his claim for a declaratory

judgment is ripe for consolidation with the proceedings on his Motion for Preliminary

Injunction. Therefore, I find consolidation is not appropriate under Rule 65(a)(2).

                                      CONCLUSION

       For the foregoing reasons, the Motion to Consolidate Hearing on Preliminary

Injunction Motion with Proceedings on the Merits under Rule 65(a)(2) (ECF No. 72) is

DENIED.

                                               2
Case 1:19-cv-00406-LEW Document 93 Filed 07/14/20 Page 3 of 3       PageID #: 1102




      SO ORDERED.

      Dated this 14th day of July, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                             3
